                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

Vickie Lightle,                             )        C/A No. 0:17-cv-01009-DCC
                                            )
                                 Plaintiff, )
                                            )
vs.                                         )
                                            )                      ORDER
Commissioner of Social Security,            )
                                            )
                                 Defendant. )
_____________________________________ )

       On October 1, 2018, John B. Duggan, counsel for Plaintiff, filed a motion for

attorney’s fees pursuant to the Equal Access to Justice Act (“EAJA”). ECF No. 27. After

reviewing the Motion, the Court determined that the requested attorney’s fees were based

on an outdated hourly rate and directed Duggan to file supplemental briefing using the

correct hourly rate and Consumer Price Index values. ECF No. 30. On December 21,

2018, Duggan filed a Supplemental Memorandum in Support of his Motion for Attorney’s

Fees. ECF No. 31. In the Supplemental Memorandum, Duggan requests reimbursement

for representation provided in the above-referenced case in the amount of $4,451.48

(representing 22 hours of work at a rate of $202.34 per hour). On January 2, 2019,

Defendant filed a Response, in which she noted no opposition to Plaintiff’s request. ECF

No. 33.

       Under the EAJA, a court shall award attorney's fees to a prevailing party in certain

civil actions against the United States unless the court finds that the government's position

was substantially justified or special circumstances make an award unjust. 28 U.S.C.

§ 2412(d)(1)(A). To determine whether the Commissioner was “substantially justified” in
terminating social security benefits and thus whether an award of attorney's fees under the

EAJA is warranted, a court asks whether there was arguably substantial evidence to

support the Commissioner's position. Anderson v. Heckler, 756 F.2d 1011 (4th Cir. 1984).

However, an EAJA attorney's fees award is payable to the litigant and, therefore, is subject

to an offset to satisfy the litigant's pre-existing debt to the Government. Astrue v. Ratliff,

560 U.S. 586, 594 (2010).

       After careful consideration of the parties' filings and the applicable legal authority,

the Court concludes that the Commissioner's position was not substantially justified and

that the requested fees should be awarded. As noted, the Commissioner does not object

to Plaintiff's motion for an award of fees.

       Therefore, Plaintiff's motion for attorney's fees under the EAJA is granted. The

Commissioner is ordered to award Plaintiff $4,451.48 in attorney’s fees. EAJA fees

awarded by this Court belong to the Plaintiff and are subject to offset under the Treasury

Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). In the event Plaintiff has no present

debt subject to offset and Plaintiff has executed a proper assignment to Plaintiff’s counsel,

Defendant is directed to make the payment due to Plaintiff’s counsel. If Plaintiff has no

debt subject to offset and no proper assignment has been made by Plaintiff to counsel,

Defendant is directed to make the check due pursuant to this Order payable to Plaintiff and

delivered to Plaintiff’s counsel.
      IT IS SO ORDERED.

April 16, 2019                s/Donald C. Coggins, Jr.
Spartanburg, South Carolina   United States District Judge
